Citation Nr: 0946990	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic peripheral neuropathy, right cervical area, 
C3-C4, residuals of a gunshot wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, service connection was established 
for post traumatic peripheral neuropathy, right cervical 
area, C3-C4, and a 10 percent rating was assigned, effective 
July 16, 2004.  

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A copy of the transcript of that hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2007 for further 
development and adjudicative action.  The Board finds that 
all development required by the remand has been performed; 
thus, the case has been returned to the Board for further 
appellate review.  

The Board notes that the Veteran claims that he had to retire 
early due to his service-connected condition.  If the Veteran 
wishes to file a claim for unemployability, he should do so 
with specificity at the RO.


FINDINGS OF FACT

1.  The initial injury was described as a small wound of the 
right neck.  There was very minimal tissue injury and the 
bullet was removed without anesthesia.  There was no artery 
or nerve involvement.

2.  The preponderance of the evidence indicates that the 
Veteran's post-traumatic peripheral neuropathy, right 
cervical area, C3-C4, manifests in pain and modest sensory 
loss.  No more than moderate incomplete paralysis of the 
pertinent nerve has been shown.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post 
traumatic peripheral neuropathy, right cervical area, C3-C4, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8511 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an August 2004  letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in September 2007.  The claim was last readjudicated in 
September 2009.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims"). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  Moreover, in a 
September 2007 correspondence, the Veteran indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Veteran contended during his hearing testimony that his 
cervical neuropathy should receive a higher rating due to the 
pain of his disability and time lost at work.  Additionally, 
the Veteran indicated in a June 2005 statement that he should 
receive an additional award due to the scar from where the 
bullet entered.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code 8411, a maximum 30 percent evaluation 
is warranted for complete paralysis of the eleventh cranial 
nerve.  If paralysis is incomplete, a 10 percent evaluation 
applies for moderate residuals and a 20 percent evaluation 
for severe residuals.  38 C.F.R. § 4.124a, Diagnostic Code 
8411 (2009).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran's service 
treatment records indicate that the Veteran was struck by a 
stray round while asleep on June 18, 1966; the slug was 
removed with no anesthesia; and there was no nerve or artery 
involvement.  Additional records indicate a very minimal 
tissue injury from a spent round with a small site entry in 
the right neck.  The Veteran was discharged to duty on June 
20, 1966.

A June 2004 private treatment report of a magnetic resonance 
imaging (MRI) examination indicates that the Veteran had a 
normal study of the neck.  More specifically, there was no 
evidence of a cervical soft tissue abnormality.

The Veteran was afforded an orthopedic VA examination during 
August 2004.  The Veteran reported he had flare-ups with 
lifting and the pain was a chronic throbbing type pain.  The 
Veteran took aspirin for his symptoms and was independent in 
his activities of daily living.  Objective examination showed 
no evidence of a bullet wound or surgical scar.  There was 
pain on palpitation of the right upper portion of the 
sternocleidomastoid muscle.  The Veteran had full range of 
motion of the cervical spine with full strength of the upper 
extremities at 5/5; intact sensory; and reflexes were 2+ 
bilaterally.    

The Veteran was afforded a neurological VA examination during 
August 2004.  The Veteran claimed he had painful spasms, 
numbness, and pain.  The Veteran's head and neck were 
reported as normocephalic and atraumatic; neck movements were 
slightly restricted on the right lateral flexion with pain; 
slightly limited on right lateral rotation, extension and 
flexion to 30 degrees; no spasms were noted; and there was no 
visible scarring.  However, the examiner noted that the area 
on the C3-C4 areas of the right cervical region on the 
lateral aspect of the right neck were painful and tender on 
palpitation.  There was some dysesthesia noted; areas of 
decreased pinprick sensation surrounding the neck; motor 
strength was 5/5; reflexes were 2+ symmetrically; 2+ knee 
jerks symmetrically; ankle jerks were 1+ symmetrically; and 
gait was normal.  The diagnosis was post-traumatic neuralgia, 
post-traumatic peripheral neuropathy in the distribution of 
the right cervical C3-C4 area secondary to residuals of a 
gunshot wound injury in service.  The examiner indicated that 
the Veteran's pain, numbness, and neuropathy could lower the 
threshold of fatigue and cause weakness of the neck and 
impaired coordination.   

The Veteran was afforded an additional VA examination during 
February 2009.  The Veteran described his neck pain as 
starting about ten years before; moderate; constant; daily; 
with radiation to the right upper limb; with tingling and 
numbness.  There were no incapacitating episodes and no 
limitation on walking.  The examiner indicated that the 
Veteran's posture and head position were normal and 
symmetrical; with normal gait; and no cervical spine 
ankylosis.  Objective abnormality included left and right 
spasm; pain and tenderness but without weakness, guarding or 
atrophy.  The Veteran's motor exam was normal with active 
movement against full resistance in all extremities with 
normal muscle tone and no muscle atrophy.  The Veteran's 
spinal sensory exam was normal in both lower and upper 
extremities.  The Veteran's spinal reflex exam was hypoactive 
in the biceps, triceps, and brachioradialis.  The Veteran's 
cervical spine range of motion was 0 to 35 degrees of 
flexion; 0 to 10 degrees of extension; 0 to 35 degrees of 
left lateral flexion; 0 to 30 degrees of left lateral 
rotation; 0 to 24 degrees of right lateral flexion; and 0 to 
22 degrees of right lateral rotation.  There were no 
additional limitations of motion after repetitive testing; 
however, there was objective evidence of pain.  The examiner 
also indicated that there was equivocal spurling's sign on 
the right to right axilla.  The examiner indicated that the 
official result for the Veteran's x-rays was not available at 
the time of the examination; however, she diagnosed him with 
cervical spine osteoarthritis as well as cervical 
degenerative disc disease.  

The Veteran also had a VA peripheral nerves examination 
conducted during March 2009.  The examiner indicated that 
there was no obvious bullet entry wound in the cervical area.  
There was modest tenderness in the right cervical muscles and 
mild limitation in rotation to the right.  Lateral bending of 
the head to the right provoked pain in the right cervical 
area but that did not affect tenderness in these areas or in 
the trapezius.  Additionally, cranial nerves II-XII were 
normal; there was no dysmetria or dysdiadochokinesis; there 
was no apparent atrophy in the arms; mild weakness in 
abduction of the right arm; possibly elevation of the right 
shoulder and adduction of the right scapula; no other motor 
deficits apparent in the arms; mild hyperalgesia to painful 
stimuli over the right deltoid area and adjacent shoulder 
area but not the neck; and brisk and symmetric reflexes in 
the arms.

VA records dated April 2009 indicate that the Veteran had an 
electrodiagnostic examination.  The Veteran at that time 
indicated that he had pain for the previous few years with 
intermittent neck pain with occasional radiating numbness to 
the right medial forearm.  The Veteran denied weakness or 
incontinence and also indicated that numbness occurred once 
or twice a week lasting for a few seconds.  The examiner 
additionally indicated that x-rays showed some mild 
degenerative joint disease.  

A VA examination addendum, written by a neurologist, dated 
May 2009 indicates that electrodiagnostic evidence was 
consistent with bilateral carpal tunnel syndrome which was 
not related to his service-connected injury.  There was no 
evidence of right cervical radiculopathy or large fiber 
peripheral polyneuropathy.  The assessment was that the 
Veteran had mild residuals of a gunshot wound to the right 
neck with modest sensory loss and hyperalgesia over the 
deltoid.  He had mild weakness in his right arm proximally 
with maximal resistive effort apparently unaffected by pain.  

The Board finds that the Veteran's post-traumatic peripheral 
neuropathy, right cervical area, C3-C4, manifests in pain, 
hyperalgesia, and modest sensory loss; therefore, the Veteran 
does not warrant a higher rating than 10 percent under 
Diagnostic Code 8411.  The Board notes that the objective 
medical evidence of record does not indicate severe residuals 
as the Veteran has no muscle atrophy, only mild weakness at 
times, no loss of reflexes noted and only occasional 
radiation of pain to the upper extremities as indicated by VA 
treatment records.  The Board additionally notes that various 
examiners have specifically  indicated that there is no 
scarring, residual to the Veteran's in-service gunshot wound.  
Concerning the Veteran's argument that he should receive an 
additional rating for arthritis, the Board notes that the 
Veteran is not currently service-connected for such 
condition.  Additionally, although there is evidence of such 
disability by objective medical testing; there is no 
indication that this disability is related to the Veteran's 
in-service gunshot wound.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  
Specifically, there is no separate muscle damage which 
warrants a compensable rating, nor are there other functional 
limitations identified.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic peripheral neuropathy, right cervical area, 
C3-C4, residuals of a gunshot wound is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


